Case 3:19-cr-00019-GMG-RWT Document 39 Filed 03/22/19 Page 1 of 2 PageID #: 87



                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF WEST VIRGINIA
                                MARTINSBURG DIVISION

 UNITED STATES OF AMERICA,

        v.                                                  Case No. 3:19-CR-19

 CHRISTOPHER YATES,

        Defendant.

                                 NOTICE OF APPEARANCE

        This is to inform the Court that the law firm of MillsMcDermott, PLLC has been retained

 to represent the Defendant Christopher Yates in the above-referenced criminal matter.


                                                     CHRISTOPHER YATES, DEFENDANT
                                                     By Counsel

 /s/ Kevin D. Mills
 Attorney for Defendant
 WV State Bar No. 2572
 MillsMcDermott, PLLC
 1800 West King Street
 Martinsburg, WV 25401
 P: (304) 262-9300
 F: (304) 262-9310
 kmills@wvacriminaldefense.com
Case 3:19-cr-00019-GMG-RWT Document 39 Filed 03/22/19 Page 2 of 2 PageID #: 88



                                 CERTIFICATE OF SERVICE

        I, Kevin D. Mills, do hereby certify that I filed the foregoing using the CM/ECF system

 which will send electronic notice to Assistant United States Attorney Jeffrey Fincuane on this

 22nd day of March, 2019.

                                                             /s/ Kevin D. Mills
                                                             Attorney for Defendant
                                                             WV State Bar No. 2572
                                                             MillsMcDermott, PLLC
                                                             1800 West King Street
                                                             Martinsburg, WV 25401
                                                             P: (304) 262-9300
                                                             F: (304) 262-9310
                                                             kmills@wvacriminaldefense.com
